Name &Case
       Address:
           2:20-mj-02910-DUTY Document 22 Filed 07/16/20 Page 1 of 1 Page ID #:218
 Carel Ale (Bar No. 283717) Deputy Federal Public
 Defender
 321 E. Second Street, Los Angeles, California 90012
 Phone: (213) 894-5186; Fax: (213) 894-0081
 [E-Mail: Carel_Ale@fd.org]

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER:
 UNITED STATES OF AMERICA,
                                                                                CR 20-mj-02910
                                               PLAINTIFF(S)
                             v.
 JOSE LUIS HUIZAR,                                                     NOTICE OF MANUAL FILING
                                                                             OR LODGING
                                            DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed ✔ Lodged : (List Documents)
 Ex Parte Application to File In Camera; [Proposed] Order; In Camera Documents; CJA Form 23; Addendum
 to CJA Form 23; Memorandum of Points and Authorities in Support of Defendant's Request for Appointment
 of Counsel; [Proposed] Order




Reason:
      Under Seal
✔     In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Per Court order dated:
      Other:




 07/16/2020                                                     /s/ Carel Ale
Date                                                           Attorney Name
                                                               Jose Luis Huizar, Defendant
                                                               Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                               NOTICE OF MANUAL FILING OR LODGING
